UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2431


DENIS GEOVANNY VASQUEZ-DIAZ,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: September 29, 2020                                     Decided: October 8, 2020


Before MOTZ and KEENAN, Circuit Judges, and SHEDD, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Joseph H. Hunt, Assistant Attorney General, Cindy S. Ferrier, Assistant
Director, Joseph A. O’Connell, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Denis Geovanny Vasquez-Diaz, a native and citizen of Honduras, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the immigration judge’s denial of his requests for asylum, withholding of removal,

and protection under the Convention Against Torture. We have thoroughly reviewed the

record, including the transcript of Vasquez-Diaz’s merits hearing and all supporting

evidence. We conclude that the record evidence does not compel a ruling contrary to any

of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B), and that substantial

evidence supports the denial of relief in this case, see INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992). Accordingly, we deny the petition for review for the reasons stated by the

Board. * In re Vasquez-Diaz (B.I.A. Nov. 21, 2019). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




       *
         We do not consider the particular social group that Vasquez-Diaz advances for the
first time before this court. See 8 U.S.C. § 1252(d)(1) (“A court may review a final order
of removal only if . . . the alien has exhausted all administrative remedies available to the
alien as of right.”).

                                             2